THE Chief Justice
delivered the opinion of the Court.
The defendant plead that since the commencement of the action, the estate of his intestate had been declared insolvent ; the plaintiff demurred, and the Circuit Court gave judgment for the defendant, which is the matter now assigned as Error.
We conceive that the Statute is so plain that there can be no difference of opinion on its construction. No suit can be commenced or sustained against any executor or -administrator after the estate of his testator or intestate be represented insolvent. Laws Ala. 330, s. 33. No right is infringed by this law ; the remedy is transferred from the Court to the Board of Commissioners appointed as directed by the Statute.
Judge Saffold not sitting.